Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered November 15, 2012, convicting him of criminal sexual act in the first degree and promoting a sexual performance by a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his motion to withdraw his plea of guilty. The defendant’s plea of guilty was knowingly, voluntarily, and intelligently made (see generally People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]; see also People v Riback, 57 AD3d 1209, 1219 [2008], revd on other grounds 13 NY3d 416 [2009]).
The defendant correctly argues that the purported waiver of his right to appeal was invalid. Under the circumstances of this case, including the defendant’s inexperience with the criminal justice system, the terse colloquy conducted by the Supreme Court was insufficient to apprise the defendant of the *1157rights that he was waiving (see People v Pressley, 116 AD3d 794, 796 [2014]; see generally People v Brown, 122 AD3d 133, 144-145 [2014]).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]).
Rivera, J.P., Miller, Hinds-Radix and LaSalle, JJ., concur.